SENTELLE, Circuit Judge,
concurring in part and dissenting in part:
I wholly concur in the portion of my colleagues’ opinion and judgment that dismisses the diminution or reduction and risk calculation claims of Louisiana Environmental Action Network as unripe. As to the portion of the opinion denying the remainder of the petition, I do not disagree with their view of the merits; I simply do not think we can properly reach the merits at all. I am not at all convinced that petitioners have carried their burden of establishing that they have standing to challenge the RCRA regulations.
In order to satisfy the “essential and unchanging” standing predicate to any exercise of the jurisdiction of an Article III court, a litigant must establish the “irreducible constitutional minimum of standing,” by demonstrating that it has suffered a “concrete and particularized” injury that is (1) “actual or imminent,” Lujan v. Defenders of Wildlife, 504 U.S. 555, 560, 112 S.Ct. 2130, 119 L.Ed.2d 351 (1992), (2) caused by or fairly traceable to an action that the litigant challenges in the litigation, see Allen v. Wright, 468 U.S. 737, 752, 104 S.Ct. 3315, 82 L.Ed.2d 556 (1984), and (3) re-dressable by the court in the action, see Simon v. Eastern Ky. Welfare Rights Org., 426 U.S. 26, 38, 96 S.Ct. 1917, 48 L.Ed.2d 450 (1976). We require a plaintiff or petitioner to show that the injury is current, or “at least imminent” in order to avoid the possibility that the court may be “unconstitutionally rendering] an advisory opinion by ‘deciding a case in which no injury would have occurred at all.’ ” Florida Audubon Soc’y v. Bentsen, 94 F.3d 658, 663 (D.C.Cir.1996) (quoting Defenders of Wildlife, 504 U.S. at 564 n. 2, 112 S.Ct. 2130). A speculation of harm is not sufficient to demonstrate the concrete, particularized injury necessary for constitutional standing. Simon, 426 U.S. at 44, 96 S.Ct. 1917 (“[Ujnadorned speculation will not suffice to invoke the federal judicial power.”).
That the current injury is speculative is demonstrated by the very terms in which it is expressed. As the majority describes the injury, the most that LEAN has demonstrated is that three of its members live near a site “at which most waste from [Louisiana] 'would be ‘land disposed’ if excavated and treated.” Maj. op. at 67 (emphasis added). The majority relies solely on the fact that there are approximately 100 sites in Louisiana for which cleanup has been found necessary as grounds for concluding that it is “all but certain that remediation activities will continue to occur apace.” Id. at 68. From this conclusion, the majority opines that “[e]ven if the variance-to-remediation ratio is fairly low, the amount of such activities creates a very ‘substantial probability’ that some variances will be granted.” Id. However, neither the majority, nor anyone else, can say whether the variance-to-remediation level will be high, low, or even zero. The majority correctly concludes that the record evidence indicates that there is a “substantial probability” that remediation will occur in the future at sites in Louisiana. However, it improperly leaps from this well-supported proposition to the wholly unsupported conclusion that, as part of any future remediation at sites in Louisiana, “some variances will be granted,” adversely affecting the interests of the named LEAN members. Assent to this latter proposition requires a grand leap of faith since we can only speculate concerning whether EPA will grant variances for sites in Louisiana. Indeed, there is no record evidence indicating that any of the sites referenced by the majority would be suitable candidates for variances under EPA’s new program, since EPA has not yet acted to grant or deny a single variance. For these reasons, I can only conclude that petitioners’ alleged injury is speculative at best.
*72The purely speculative variety of failed standing occurs most frequently where, as here, petitioners are attacking an action of an agency or other entity which they contend is likely to encourage some third party not before the court to take some action which would be detrimental to plaintiffs and might possibly occur if that third party acts upon the encouragement. The Supreme Court has discussed this proposition in a number of decisions, including Warth v. Seldin, 422 U.S. 490, 95 S.Ct. 2197, 45 L.Ed.2d 343 (1975). In Warth, the Court opined that in litigation challenging the governmental regulation of one party on the basis that it causes harm to a third party, “the indirectness of the injury does not necessarily deprive the person harmed of standing to vindicate his rights. But, it may make it substantially more difficult to meet the minimum requirement of article III: to establish that, in fact, the asserted injury was the consequence of the defendants’ actions or that prospective relief will remove the harm.” Id. at 505, 95 S.Ct. 2197. All the more difficult where, as here, it is speculative that the harm will occur at all. In Florida Audubon Society v. Bentsen, 94 F.3d 658 (D.C.Cir.1996), we held that plaintiffs had not demonstrated standing where they had not shown that it was substantially probable that the promulgation of the alleged incentive toward the third party would cause the speculated injury. Here there is no such showing and no standing.
In short, I would hold that plaintiffs have not demonstrated that they meet the constitutional minimum of a concrete, particularized injury or that any such injury is caused by the acts of a defendant of which they complain. Instead of denying the petition, I would dismiss it.